Wilson, Judge:
The above appeal for reappraisement is before me on remand from the second division of this court, pursuant to its decision reported as United States v. Williams, Clarke Company, 52 Cust. Ct. 639, A.R.D. 173.
In its decision, the said division of the court held that it was error for the trial court to grant appellee’s motion for vacation of judgment of dismissal and for reinstatement of the case to the calendar and that the appeal for a reappraisement should be dismissed.
Therefore, in accordance with the remand of the division, the appeal in tins case for a reappraisement is dismissed.
Judgment will issue accordingly.